Citation Nr: 0420102	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  01-01 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant 




ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty July 1971 to July 1975.  He died 
in August 1999, and the appellant is the veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied the above claim.  The RO in Oakland, 
California, currently has jurisdiction over the case.


FINDINGS OF FACT

1.  The veteran died in August 1999.  The death certificate 
listed the immediate cause of his death as respiratory arrest 
due to gram negative septicemia due to liver failure due to 
hepatitis C.  Other significant conditions contributing to 
death but not related to cause of death included idiopathic 
thrombocytopenia purpura.

2.  During the veteran's lifetime, service connection was in 
effect for idiopathic thrombocytopenic purpura with 
splenectomy and lumbosacral strain.  

3.  A service-connected disability did not cause, or 
contributed substantially or materially to cause, the 
veteran's death.


CONCLUSION OF LAW

The appellant is not entitled to service connection for the 
cause the veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No.106-475, 114 Stat. 2096 (2000), was 
signed into law.  In this case, the VA's duties have been 
fulfilled to the extent possible.  

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

VA satisfied the duty to notify by means of letters to the 
appellant from the RO dated in October 2002 and March 2004.  
The appellant was told of the requirements to establish a 
successful claim for service connection for the cause of the 
veteran's death.  She was also advised of her and VA's 
respective duties and asked to submit information and/or 
evidence in her possession pertaining to the claim to the RO.  
The content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the foregoing letters were sent to the appellant 
after the RO's initial adjudication of this claim, this error 
was nonprejudicial because, upon receipt of the content-
complying notice in March 2004, the appellant did not produce 
any additional information or evidence.  The appellant's 
failure to produce any additional information or evidence 
after the provision of section 5103(a) content-complying 
notice and a reasonable period of time to do so provides a 
sound basis for concluding that the disposition of her claim 
would not have been different had she received pre-AOJ- 
adjudicatory notice pursuant to 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2003).  In 
this case, the RO has obtained the veteran's service medical 
records and relevant post-service treatment records, as 
discussed below.  There is no indication of any additional 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  Here, a VA medical opinion was obtained in March 
2001.    

Accordingly, VA's duty to notify and assist the appellant has 
been satisfied to the extent possible in this case.  Having 
determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the 
appellant's claim on the merits.




II.  Service connection for cause of death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
A contributory cause of death must be causally connected to 
the death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection. 38 C.F.R. § 3.312(c)(1).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303(a)(b)(d).  

Service connection for cirrhosis of the liver may also be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. 38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin. 38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).   See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m) (2002).  VA's General Counsel has confirmed that 
direct service connection for a disability that is a result 
of a claimant's own abuse of alcohol or drugs is precluded 
for purposes of all VA benefits for claims filed after 
October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 
64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), 
published at 63 Fed. Reg. 31,263 (February 10, 1998).

In the present case, the death certificate shows that the 
veteran died in August 1999.  The immediate cause of death 
was respiratory arrest due to gram negative septicemia due to 
liver failure due to Hepatitis C.  Other significant 
conditions contributing to death but not related to the cause 
given included idiopathic thrombocytopenia purpura (ITP).  
The veteran died at Arroyo Grande Community Hospital.  There 
was no autopsy performed.  At the time of death, service 
connection was in effect for ITP with splenectomy and 
lumbosacral strain.

The veteran's service medical records show that he was 
diagnosed with idiopathic thrombocytopenic purpura, treated 
with steroids.  In February 1973, he was hospitalized on an 
emergency basis for detoxification of heroin drug use.  In 
September 1973, he was hospitalized, including for acute 
thrombocytopenia, probably viral induced.  An October 1974 
separation report noted that the veteran had trouble and 
excessive bleeding, which referred to acute thrombocypenia.  
It was noted that he experimented with Heroin from 1972 to 
1973 and had frequent indigestion and stomach, liver, or 
intestinal trouble since August 1973 following periods of 
nervousness.  A November 1974 record shows that the veteran 
developed ITP one year earlier, and it was noted that he had 
heroin use in the past.  

In January 1975, an internist report noted that the veteran 
was under treatment for idiopathic thrombocytopenic purpura, 
and that he acquired this uncommon blood disease while on 
active duty.  He was hospitalized from February 1975 to March 
1975 for ITP which necessitated a splenectomy.  Recorded in 
the hospital report was the veteran's history of using heroin 
in the past.  The hospital report did not disclose the 
necessity for a blood transfusion in connection with the 
veteran's splenectomy.  It was noted that in November 1974, 
the veteran had profuse bleeding following a dental 
extraction.  He denied past transfusions.  His liver function 
test was normal.  

From May to June 1975, the veteran was hospitalized for ITP, 
details unknown.  At the time of hospital discharge, ITP was 
in remission.  The service medical records are negative for 
any diagnosis of or treatment for liver disease or Hepatitis 
C.  On separation examination in May 1975, it was noted that 
the veteran had frequent indigestion secondary to splenectomy 
in February 1975, and that he also had stomach, liver or 
intestinal trouble.  Laboratory findings were normal.  

During VA hospitalization in November 1985, the veteran was 
diagnosed as having mild hepatitis, possibly non-A and non-B.  
He gave a history of heroin use in the past.  

VA medical records show that in May 1986, the veteran was 
evaluated for abnormal liver function testing and for 
bleeding from the nose.  He reported a history of alcohol and 
drug abuse, and that he used intravenous drugs in service.  
The assessment was history of liver disease, probably related 
to alcohol, drugs, and history of hepatitis.  Upon VA 
examination in September 1987, the veteran was diagnosed as 
having a history of chemical dependency with abnormal liver 
function and hepatomegaly.

In October 1992, private medical records show that the 
veteran was treated for Hepatitis C.  He reported having a 
blood transfusion in 1973.  It was noted that there was 
intravenous drug use during the Vietnam era without knowledge 
of liver disease following this, but that the veteran did 
have antibody to surface antigen.  It was noted that the ITP 
presented epistaxis in the early 1970s, which led to 
splenectomy and a 6 unit transfusion, the likely source of 
his Hepatitis C.  

VA medical records dated from October 1994 to December 1995 
show treatment for chronic hepatitis.  VA treatment notes 
dated in June 1997 note that the veteran gave a history of 
hepatitis as a result of blood transfusions during service.  

In April 1999, the veteran was hospitalized at Arroyo Grande 
Community hospital for liver dysfunction with ascites and 
cirrhosis of the liver.  He reported that he used intravenous 
drugs during his military service.  Upon discharge, it was 
also noted that he had anasarca that was improving and liver 
dysfunction with cirrhosis secondary to Hepatitis C and 
probably alcohol dependency.  He was hospitalized in May 1999 
for other problems, and twice in June 1999, including therein 
a diagnosis of liver failure.

VA medical records dated from May 1999 to July 1999 show that 
the veteran was in the terminal phase of liver disease from 
Hepatitis C.

Terminal records from the Arroyo Grande Community Hospital, 
dated in August 1999, show that the veteran was admitted on 
an emergency basis.  In the hospital course, it was noted 
that he had a long history of end-stage liver disease.  There 
was an attempt to do a paracentesis, but secondary to his 
prolonged PT, PTT, along with the idiopathic thrombocytopenic 
purpura, it was not advisable secondary to risk of bleeding.  
Due to extreme anasarca, he had a central line placed in the 
left upper subclavian vein which had profuse bleeding for at 
least 24 hours.  The discharge diagnoses were gram-negative 
septicemia, liver failure secondary to Hepatitis C, 
pneumonia, hepatic encephalopathy, and seizure disorder.

In support of her claim for service connection for the cause 
of the veteran's death, the appellant maintained that the 
veteran's ITP was sufficiently active that it accelerated the 
immediate cause of death, and that the rating board had not 
given sufficient consideration to the veteran's service-
connected ITP.

In March 2001, a VA medical physician reviewed the veteran's 
claims folder and provided a medical opinion for the record 
pursuant to the RO's request.  The examiner noted the 
veteran's date and cause of death, and that the surviving 
spouse believed that the veteran's death was either due to 
his service-connected ITP, or that the ITP substantially or 
materially contributed to the veteran's death.  The physician 
noted that in August 1999, the veteran was admitted for 
private hospitalization, and that the admission diagnosis was 
"45 year old male with end-stage liver disease, hepatic 
encephalopathy, high fever, and rule out peritonitis."  The 
physician stated that because of increasing shortness of 
breath, a respiratory source of his apparent sepsis was 
sought.  Despite admirable care, the veteran passed away and 
the cause of death was as listed.  The physician opined that 
there was "no principal or contributory relationship between 
the veteran's SC ITP, and the veteran's ultimate demise."  
His rationale was that:

ITP is certainly not a systemic illness.  It is a 
disorder affecting thrombocytes only.  The remaining 
cells in circulation (red blood cells and white blood 
cells) are absolutely unaffected by this disorder.  
Platelets are the cells in circulation which coordinate 
blood clotting.  Deficiencies in thrombocytes can 
certainly be hazardous, particularly with an underlying 
illness involving some form of bleeding diatheses.  They 
have no impact whatsoever on immune mechanisms.  ITP 
typically responds favorably to splenectomy.  This 
gentleman died secondary to sepsis or overwhelming 
infection not from a bleeding disorder, therefore there 
is no connection between his service connected ITP and 
his cause of death.  

At a personal hearing before the RO in September 2002, the 
appellant maintained that the veteran's service-connected ITP 
had not been given enough weight in determining whether she 
was entitled to benefits.  She said that he bled continuously 
while at the Arroyo hospital, due to the ITP condition.  She 
testified that the veteran was bleeding during his terminal 
hospitalization and that the bleeding condition weakened him 
significantly and made him unable to respond to other medical 
care from the hospital.  She also said that the veteran had a 
blood transfusion in service after receiving dental 
treatment, from which she believed he contracted Hepatitis C.  
She did not believe that the veteran had intravenous drug use 
of heroin in service.  She believed the he smoked heroin in 
service.  

At the personal hearing, the appellant submitted medical 
literature from a website advocacy page regarding the spread 
of the Hepatitis C virus, including as a result of treatment 
for clotting problems with a blood product made before 1987 
or a blood transfusion.  

The RO obtained the medical records relied upon by the Social 
Security Administration (SSA).  Included therein were 
additional VA and private medical records, discussed in 
chronological order above.  The veteran's history of chemical 
dependence was noted in the records.  In September 1985, he 
stated that he smoked and injected heroin during service, up 
to a 6-gram a day habit.

The preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death.  The veteran's service medical records are negative 
for any complaints or findings of hepatitis C, liver failure, 
or septicemia.  Hepatitis was not shown by the medical 
evidence until 1985, approximately 10 years following the 
veteran's separation from service.  Nor was the veteran shown 
to have had any blood transfusions or administration of blood 
products during service.  Although he reported, after his 
separation from service, that he had blood transfusions 
during service, including in 1973, these statements are not 
credible.  During service in March 1975, the veteran 
specifically denied a history of any blood transfusions.  The 
statement made contemporaneous to service at the time of his 
splenectomy is found to be more probative that his post-
service statements.

The appellant also testified that following dental treatment 
in service, the veteran had a blood transfusion.  Her 
statement, likewise, is of no probative value.  Again, the 
veteran specifically denied a history of any blood 
transfusions during service in 1975, and this statement was 
made subsequent to his dental extraction in 1973.  Although a 
private medical examiner in 1992 related the veteran's 
hepatitis to in-service blood transfusions (and there is a 
medical treatise suggesting that Hepatitis may be caused by 
transfusions), a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).

To the extent that the veteran's liver disease and/or 
hepatitis has been related to his documented intravenous drug 
use during service, as noted above, service connection may 
not be established on a direct basis for a disease or injury 
that results from willful misconduct, or, for claims filed 
after October 31, 1990, that are the result of the abuse of 
illegal drugs.  See 38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 
3.301(a).  

Turning the veteran's service-connected disabilities, the 
appellant and her representative do not contend, nor does the 
record demonstrate, that the veteran's lumbosacral strain in 
any way caused or contributed to the veteran's death.  
Rather, the appellant and her representative have argued that 
the veteran's service-connected ITP contributed to his death.  
However, opinions regarding medical causation require medical 
skills and must be made by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The veteran's death certificate, signed by B. Blat, M.D., 
indicates that ITP was a condition contributing to the 
veteran's death.  However, a VA physician in March 2001 
concluded that there was no connection between the veteran's 
service-connected ITP, a bleeding disorder, and the cause of 
his death, which included sepsis or overwhelming infection.  
As noted above, it is not sufficient to show that a condition 
casually shared in producing death, but rather it must be 
shown that  there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Prior to rendering the opinion, the VA 
physician reviewed the veteran's claims file and his terminal 
records.  This opinion is found to be more persuasive that 
the statement by Dr. Blat, in that it is based on a thorough 
review of the medical evidence of record and supported by a 
detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The preponderance of the evidence is therefore 
against a finding that the veteran's service-connected IHP 
was a proximate or contributory cause of death.  38 C.F.R. 
§ 3.312.

For these reasons, the Board concludes that the evidence 
against the appellant's claim is more probative.  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



